Citation Nr: 0705916	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-16 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a foot 
disorder and, if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service on active duty from October 
1972 to October 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

On her May 2005 substantive appeal (VA Form 9), the veteran 
indicated that she wished to have a Board hearing before a 
Veterans Law Judge at the RO.  In a January 2006 written 
statement, she indicated she wanted to cancel the hearing.  
Therefore, the Board finds that all due process has been met 
with respect to the veteran's hearing request.


FINDINGS OF FACT

1.  In April 1977, the RO denied the veteran's claim of 
entitlement to service connection for a foot disorder.  The 
veteran did not initiate an appeal, and the RO's decision 
became final.

2.  Some of the evidence received since the April 1977 rating 
decision is not cumulative or redundant of evidence 
previously considered, and some of that evidence relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim, 
sufficient to reopen the claim.

3.  The evidence is in approximate balance as to whether the 
veteran's calluses and warts of the feet have been shown to 
be related to active military service.



CONCLUSIONS OF LAW

1.  The veteran has submitted new and material evidence since 
the final RO rating decision in April 1977, and thus the 
claim of service connection for a foot disorder is reopened.  
38 U.S.C.A. §§ 5108, 7104(b), 7105 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.156 (2006).

2.  Giving the benefit of the doubt to the veteran, calluses 
and warts of the feet were incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.306 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Since the instant claim is granted in full, the Board finds 
that a discussion of the VCAA requirements is unnecessary.  
Any deficiency in the timing or content of the notice 
provided to the veteran was harmless error, given the fully 
favorable decision, discussed below.

II.  New and Material Evidence to Reopen Claim

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

With the above criteria in mind, the relevant evidence will 
be summarized.  An April 1977 rating decision denied the 
veteran's claim of entitlement to service connection for 
hammer toes, bunions, calluses, and/or warts with remedial 
surgery.  The veteran did not file a notice of disagreement 
to initiate an appeal.  Thus, the April 1977 rating decision 
was final.  No other rating decision specifically addressed 
the issue of service connection for these foot disorders 
until the February 2004 rating decision, as to which the 
veteran perfected the current appeal.

The evidence of record at the time of the April 1977 rating 
decision included the veteran's service medical records 
(SMRs).  The August 1972 entrance examination report shows 
the veteran's feet were normal.  At that time, she reported 
no medical history of foot trouble.  Beginning in November 
1975, the veteran complained of calluses on both feet, and 
was also diagnosed with a probable plantar wart.  She said 
she had had them most of her life, and they had become larger 
and more symptomatic since she entered service.  In January 
1976, the veteran underwent surgery for her bunion and 
bilateral hammertoe deformities of the fifth digit.  She 
described that problem as being ten years old.  February 1976 
clinical entries show the veteran was progressing 
satisfactorily since her surgery.  A September 1976 treatment 
entry showed the veteran had foot trouble but could not 
undergo surgery prior to separation.  The March 1976 
separation examination report shows that the veteran's feet 
were normal, and no defects or diagnoses were noted.  She 
reported a medical history of foot trouble, and the physician 
noted that she had undergone a bunionectomy on both feet in 
January 1976.

In January 1977, the veteran underwent VA examination.  
History was noted of bunionectomy with remedial surgery in 
January 1976.  She had a long-standing history of very 
painful bilateral bunion and hammertoe deformities of the 
fifth digit.  She had suffered with these complaints for 
about ten years.  The veteran said that, after her surgery, 
she had noted continuation of the calluses.  She stated that 
more corrective surgery was planned for her.  Examination of 
the feet revealed hallux valgus, with scars from the bunion 
surgery bilaterally.  There were also scars from the 
hammertoe surgery, and multiple calluses.  There was minimal 
tenderness over the calluses of the feet.  The veteran had 
full range of motion of her ankles.  X-rays showed an 
impression that the veteran's feet were probably within 
normal limits.  The diagnosis was status postoperative 
bunionectomy, bilateral, and arthroplasty of the proximal 
interphalangeal joint of the fifth digit, bilaterally, with 
residual foot deformity.

In denying the veteran's claim in April 1977, the RO 
indicated that the veteran had suffered painful feet with 
bunions, hammertoes, plantar warts, and calluses long prior 
to service.  The surgery in service was considered remedial 
in nature, with no permanent aggravation shown.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Since the April 1977 rating decision, the veteran underwent 
VA examination in July 2005.  She stated she had calluses and 
warts prior to entering service, but they became larger and 
more symptomatic.  She underwent surgery in 1976.  It then 
appeared that the bilateral fifth toe corn had been relieved 
by the surgery, and still was.  The callus along the medial 
side of the bunion was noted to be very small, and not a big 
problem.  However, the veteran had a significant problem with 
calluses on the plantar aspects of her feet.  It was further 
noted that, about ten years after leaving service, the 
veteran had undergone additional foot surgery.

The veteran complained primarily of pain in the calluses and 
warts.  The examiner did not believe that the veteran had a 
notable pain problem from her bunion or from the fifth-toe 
corn operations performed in service.  She was using soft 
shoes, with a soft interior, but no other special devices.  
The calluses did not affect her job to any large degree, 
unless she had to dress formally or stand for a long period 
of time.  Walking on certain surfaces exacerbated her pain.  
The examiner stated that both feet showed the bunion to have 
been nicely corrected, with the great toe in rather good 
alignment.  On both feet, the fifth toe corn had been 
excised, and it had not recurred.  The right foot had large 
calluses with thickened skin overlying the posterior plantar 
aspect of the heel, the fifth metatarsal head, and the first 
metatarsal head.  The left foot had a callus over the 
posterior plantar aspect of the heel and over the second 
metatarsal head.  The examiner did not find painful motion on 
movement of the toes, ankles, or feet.

The diagnosis was bilateral foot problem due to calluses and 
warts.  Subsequent to the veteran's surgery in service, the 
bunions and corns appeared to have been well-treated and no 
longer a problem.  The veteran still had a rather notable 
problem with the calluses and warts on her feet.  The 
examiner noted that it is difficult to determine, currently, 
how the veteran's feet looked upon entry and separation from 
service.  There was no detailed description of plantar 
calluses in the records.  The examiner indicated that it is 
reasonable to regard the feet as having been aggravated 20 
percent, but did not find it fair to regard the service has 
having caused the whole problem.  The examiner further stated 
that people with plantar warts and calluses usually get by 
reasonably well with conservative care, consisting of 
trimming and the use of shoe inserts to help relieve the 
prominent areas from pressure.

Based upon the recent VA examination, the Board finds that 
new and material evidence has been added to the veteran's 
claims file to warrant reopening her claim of entitlement to 
service connection for a bilateral foot disorder, including 
hammer toes, bunions, calluses, and warts.  Specifically, the 
July 2005 VA examiner's opinion relates directly to whether 
the veteran had a foot disorder that was aggravated by 
service.  To this extent, the veteran's claim is granted.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the Board must consider 
the veteran's claim for service connection for a foot 
disorder on a de novo basis.

III.  Service Connection for Foot Disorder

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

Without making a determination as to whether the veteran was 
sound upon entering service, we will evaluate her claim that 
her foot disorder was aggravated during service.  The Board 
initially notes that, following her surgery in service, the 
veteran no longer has a diagnosis regarding her bunions, 
hammertoes, and corns.  Specifically, these were not found on 
examination in January 1977 or July 2005, and the July 2005 
examiner indicated that these had been well-treated and were 
no longer a problem.  Therefore, determining whether or not 
these disorders existed prior to the veteran's service or 
whether they were aggravated therein is unnecessary.  Since 
there is no current diagnosis of either of these foot 
disorders, service connection is not warranted.  See 
Degmetich v. Brown, supra.

With regard to the veteran's currently diagnosed calluses and 
warts, the July 2005 VA examiner indicated that, while it was 
difficult to determine the veteran's foot condition upon 
entry and at separation from service, it is reasonable to 
regard the veteran's feet as having been aggravated 20 
percent, although service did not cause the entire problem.  
While there may be other contributing factors to the 
veteran's current disorder, the VA examiner attributed at 
least some of the cause of this aggravation to the veteran's 
active military service.  There is no medical opinion of 
record showing otherwise.

With all due respect for the opinion of the examining 
physician as to only partial causation in service, which 
implies that the condition was present at entrance into 
service, the SMRs do not document pre-service existence of 
the claimed foot disability.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted, and mere history provided by the veteran of pre-
service existence does not, in itself, constitute a notation 
of a pre-existing condition.  38 C.F.R. § 3.304(b)(1); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995).  The Court of Appeals for 
Veterans Claims has held that the presumption of soundness 
upon entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

VA may show a lack of aggravation by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C.A. § 1153.  However, if VA 
fails to rebut the presumption of soundness, the claim is one 
for service connection, not aggravation.  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).

Therefore, the Board finds that the evidence it at least in 
relative equipoise as to whether service connection is 
warranted for calluses and warts of the feet, as incurred in 
or aggravated by service.  Gilbert v. Derwinski, 1 Vet. App 
49, 55-57 (1990).  Therefore, without finding error in the 
action by the RO, the Board concludes that the veteran's 
claim may be granted.


ORDER

Service connection for calluses and warts of the feet is 
granted.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


